Citation Nr: 1244383	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  98-18 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for memory loss, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117; or as secondary to a service-connected menstrual disorder, status post hysterectomy and trachelectomy. 

2.  Entitlement to service connection for headaches, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117; or as secondary to a service-connected menstrual disorder, status post hysterectomy and trachelectomy. 

3.  Entitlement to service connection for joint pain, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117; or as secondary to a service-connected menstrual disorder, status post hysterectomy and trachelectomy. 


4.  Entitlement to service connection for chronic fatigue, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117; or as secondary to a service-connected menstrual disorder, status post hysterectomy and trachelectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1974, October 1974 to August 1976, and from March 1990 to February 1992.  The Veteran also had reserves service from 1976 to 1990.  The record reflects that the Veteran served on active duty in Southwest Asia from August 1990 to February 1992. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 1998 rating decision in which the RO, inter alia, denied the Veteran's claims of entitlement to service connection for memory loss, headaches, joint pain, and chronic fatigue.  The Veteran submitted a notice of disagreement (NOD) in August 1998.  A statement of the case (SOC) was issued in October 1998, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in October 1998. 

In February 2000, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, DC.  A transcript of that hearing is of record. 

In April 2000, the Board remanded the claims on appeal to the RO for further action, to include additional development of the evidence.  After completing the requested development, the RO continued to deny the claims (as reflected in a February 2001 supplemental SOC (SSOC)) and returned the matters to the Board for further appellate consideration. 

In May 2002, the Board denied the Veteran's claims, each to include as due to undiagnosed illness.  The Veteran appealed the May 2002 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claims to the Board for further proceedings consistent with the joint motion. 

The claims file reflects that the Veteran was originally represented by The American Legion.  Then, in February 2011, the Veteran granted a power-of-attorney in favor of a private attorney, with regard to the claims on appeal.  In November 2011, the Veteran again granted a power-of-attorney to The American Legion; that organization subsequently submitted written argument on her behalf.  The Board has recognized the change in representation. 

In May 2011, the Board remanded the claims remaining on appeal to the RO, via the  Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the RO continued to deny each claim (as reflected in an April 2012 SSOC), and returned these matters to the Board for further appellate consideration.

The Board notes that, in addition to the noted matters, the Veteran previously perfected an appeal on a claim for service connection for a menstrual disorder, to include as due to undiagnosed illness; however, that matter is no longer on appeal.  In a May 2011 rating decision, the RO granted service connection for a menstrual disorder, status post hysterectomy and trachelectomy (also claimed as premenstrual syndrome (PMS), effective June 13, 1996.  This action represents a full grant of the benefit sought with respect  to that matter, and the Veteran has not appealed any assigned rating or effective date for the disability.

As previously explained by the Board, during the pendency of this appeal, Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002, changing the term "chronic disability" to "qualifying chronic disability," and expanding the definition of "qualifying chronic disability" to include, among other things, "undiagnosed illness."  In accordance with this change in the law, the Board recharacterized the matters remaining on appeal accordingly. As explained below, the Board has also now expanded each claim to include service connection on a secondary basis (as reflected on the title page..

For the reasons expressed below, the matters on appeal are, again, being remanded to the RO via the AMC. VA will notify the appellant when further action, on her part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

Since her claim for service connection was filed  in 1996, the Veteran has asserted that each claimed problem is due to undiagnosed illness.  In May 2011, the Board remanded the claims, in part, to obtain a VA examination and medical opinions to determine whether any of the claimed disorders was associated with a known clinical diagnosis or due to an undiagnosed illness.  A VA examination was conducted in December 2011 and the requested medical opinions were provided.

In correspondence received in August 2012, the Veteran's representative raised ,on the Veteran's behalf, a new theory of entitlement for service connection.  The representative noted that the onset of the Veteran's complaints was at about the same time that her service-connected menstrual disorder began.  He emphasized that the Veteran is service-connected for the removal of the uterus and both ovaries, including abnormal surgically-induced menopause.  He asserted that migraine headaches, joint pains, and mood swings are related to hormone imbalances and menopause.  He submitted Internet medical treatise evidence from the Mayo Clinic, www.womenshealth.gov, and the National Institutes of Health (NIH).  The NIH article also listed forgetfulness as a symptom of menopause that may occur in some women.  

As the December 2011 VA examination and medical opinions did not address whether the Veteran has any current disability manifested characterized by memory loss, headaches, joint pain, and/or chronic fatigue that were caused or aggravated by her service-connected menstrual disability status post hysterectomy and trachelectomy, the RO should arrange for the Veteran to undergo further VA examination to obtain information as to whether any currently diagnosed memory loss, headaches, joint pain, or chronic fatigue disorder was caused or is aggravated by the service-connected menstrual disability.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310 (2012).  In sum, a new VA medical opinion that addresses all applicable theories of entitlement (i.e., causation and aggravation) and relevant evidence must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claims for service connection remaining on appeal.  See 38 C.F.R. § 3.655(2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to her by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

Regarding VA medical records, the record reflects that the Veteran has been treated for joint pains, headaches, and her menstrual disability by the Phoenix VA Medical Center (VAMC), and records from that facilities dating to April 2010 are reflected in the paper claims file, while records dating to February 2012 are reflected in the paperless claims file.  Hence, there remains the possibility that more recent records from these facilities may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Phoenix VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since June 2012.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Phoenix VAMC all outstanding, pertinent records of evaluation and/or treatment  of the Veteran dated since February 2012.  The RO must follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and her representative a letter requesting that she provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  The RO should specify what evidence VA will provide and what evidence the Veteran is to provide.

The RO should clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran's entire claims file to be returned to the two physicians who conducted the December 2011 VA examination.  If they are unavailable, then the RO should arrange for the Veteran to undergo a VA examination, by an appropriate physician, at a VA medical facility (or VA contract facility).

The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions, to include her assertion that she has memory loss, headaches, joint pain, and chronic fatigue disabilities due to her service-connected menstrual disability, status post hysterectomy and trachelectomy. 

All indicated tests and studies should be accomplished (with all results made available to the requesting individual prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current disabilities on examination.  For each diagnosed disability, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the disability was caused or is aggravated (worsened beyond natural progression) by the Veteran's service-connected menstrual disability. If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The physician should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to her by the pertinent VA medical facility. 

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, the RO should adjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.  

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


